Title: Franklin’s Case, [c. 1 March 1784]
From: 
To: 



[c. March 1, 1784]


Case
The Patient is now in his 79th. Year. When a Young Man he was sometimes troubled with gravelly Complaints; but they wore off without the Use of any Medecine, and he remained more than Fifty Years free from them.
In the Autumn of 1782, he had a severe Attack accompanied with what was thought to be a Gouty Pain in the Hyp, and down the Thigh of the left Side. Some Means were us’d to bring the suppos’d Gout down into the Foot, by warm Bathing, and a Poultis of Mustard. A Swelling was produc’d in the Foot, but not attended with much Pain there; a considerable Pain still continuing above. He daily voided Gravel Stones the Size of small Pease, took now and then some Decoctions of Herbs & Roots that were prescribed him by Friends or Physicians, but persisted constantly in nothing except the Use of Honey at Breakfast instead of or sometimes with Butter on his Bread, he remembring to have heard in the Conversation of Physicians, Honey mentioned as of great Service in Gravelly Cases.
At length the painful Part of the Disorder left him, and no more large Gravel offer’d; but observing Sand constantly in his

Urine, he continued the Use of the Honey to the Amount of perhaps a Pound per Week; notwithstanding which the Malady return’d in the Autumn of 1783, when he first perceived after going in his Carriage on the Pavements, that he felt Pain & made bloody Water. At times when he was making Water in full Stream, something came and stopt the Passage; this he suspected to be a small Stone, and he suffered Pain by the Stoppage. He found however by Experience that he could by laying down on his Side cause the Obstruction to remove and continue the Operation. He now thinks the Stone is grown bigger & heavier as he is sensible of its falling from Side to Side, as he turns in his Bed.
He has made it a Rule for some Months to walk an hour in his Chamber every Night. This Exercise is of service to him in other Respects; but he has observed that if he has emptied his Bladder just before he begins his Walk, the Stone is apt to hurt him, and he makes bloody Water. He therefore of late avoids beginning his Walk, till he supposes the Bladder to be refurnish’d.
His Inclination to make Water is sometimes very sudden & very violent, tho’ the Quantity small.
He feels no Pain, nor is at all sensible of the Existence of the Stone, except when it obstructs his Making Water, or when he is in his Carriage on a Pavement, or on some sudden Motion or Turn of the Body; and he enjoys the Conversation of his Friends or his Books as usual.
Thus if it does not grow worse, it is a tolerable Malady, and may be supported for the short time he has a Chance of living. And he would chuse to bear with it rather than have Recourse to dangerous or nauseous Remedies.
If therefore no safe and sure Dissolvent of the Stone is yet known, he wishes to be informed whether there is a Regimen proper to be observ’d for preventing its Increase, as he can without Difficulty conform to any Manner of Living that shall be prescrib’d to him.
In the last Attack no large Gravel has offer’d, and much less Sand appear’d in the Urine, whence he suspects that it attaches

itself to the Stone. His Urine has however been unusually turbid till lately, when a Fit of the Gout came on, & swell’d both Feet, since which the Urine has been very clear.—

